Citation Nr: 0214957	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  02-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The Board is cognizant that the veteran filed a notice of 
disagreement with respect to the issue of service connection 
for hypertension.  In July 2002, the RO issued a statement of 
the case that included the issue of service connection for 
hypertension.  The veteran did not subsequently file a 
substantive appeal with respect to the hypertension issue, 
and it has not been certified as being on appeal.  As such, 
the issue of service connection for hypertension has not been 
perfected for appeal and is not in appellate status.  


REMAND

In a September 2002 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested a videoconference hearing 
before a member of the Board at the Huntington RO.  In light 
of the above, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing with the Board in 
accordance with the docket number of his 
appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the veteran until he is otherwise 
notified by the RO.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




